Title: To Alexander Hamilton from George Washington, 6 October 1790
From: Washington, George
To: Hamilton, Alexander


Mount Vernon Octr. 6th. 1790.
sir
I have received your letter of the 29th. ulto: The papers concerning Capt. Lyde, put into your hands by the Vice President, which you say were enclosed to me, have not been transmitted—but from the recommendations in favor of Captain Williams, I think him entitled to a preference.
Not being possessed of any commissions, I have to request (unless your farther enquiry should point to more proper characters) that you will signify to the undermentioned persons my intention to appoint them to command the revenue Cutters on the stations opposite their respective names, and that you will furnish them with the necessary instructions for proceeding to superintend the building and equipment of their several Vessels.


Hopley Yeaton—
New Hampshire


John Foster Williams—
Massachusetts


Richard Law—
Connecticut


Patrick Dennis—
New York


James Montgomery
Pennsylvania


Simon Gross—
Maryland



Richard Taylor—
Virginia


William Hall—
south Carolina


I am, Sir,   Yr. most Obed. Servant
Go: Washington
